          Case 1:17-cr-00114-NONE-SKO Document 42 Filed 09/18/20 Page 1 of 2


1    MCGREGOR W. SCOTT
     United States Attorney
2    LAURA JEAN BERGER
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5

6    Attorneys for Plaintiff
     United States of America
7
                                   IN THE UNITED STATES DISTRICT COURT
8
                                        EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00114-NONE-SKO
11
                                  Plaintiff,
12                                                      STIPULATION AND ORDER TO CONTINUE
                             v.                         STATUS CONFERENCE
13
     DANIEL CASARES,
14
                                  Defendant.
15

16
                                                BACKGROUND
17
            This matter is currently scheduled for a status conference on September 23, 2020 as to
18
     defendant Casares regarding the Supervised Release Violation in this case. The parties request that the
19
     status conference be continued to October 21, 2020. The parties request additional time to exchange
20
     and review discovery.
21
            A proposed order appears below.
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28

                                                        1
30
           Case 1:17-cr-00114-NONE-SKO Document 42 Filed 09/18/20 Page 2 of 2


1                                           STIPULATION AND ORDER
2
             IT IS HEREBY STIPULATED by and between the parties hereto, and through their respective
3
     attorneys, that the status conference as to the supervised release violation currently set for September 23,
4
     2020 be continued to October 21, 2020 at 2:00 pm before the duty magistrate.
5

6

7

8                                                                         Respectfully submitted,

9                                                                         McGREGOR W. SCOTT
                                                                          United States Attorney
10
     DATED: September 18, 2020                                By:         /s/ Laura Jean Berger _____ ______
11                                                                        Laura Jean Berger
                                                                          Assistant United States Attorney
12

13
     DATED: September 18, 2020                                            By: /s/ Robert Lamanuzzi__    ____
14                                                                        Robert Lamanuzzi
                                                                          Attorney for Daniel Casares
15

16

17

18
                                                        ORDER
19
             Pursuant to the parties’ stipulation, the status conference as to the supervised release violation
20
     currently set for September 23, 2020 shall be continued to October 21, 2020 at 2:00 pm before the duty
21

22   magistrate judge.

23

24   IT IS SO ORDERED.
25
         Dated:     September 18, 2020                              /s/
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28

                                                             2
30
